Simmons, C. J.

1. Promissory notes found among the papers of an illiterate deceased person, purporting to have been signed by him with his mark and which he had paid, are, on the trial of an action against his administrator upon another promissory note also purporting to have been signed by the intestate with his mark, admissible in evidence for the purpose of comparing the marks on these notes with that affixed to the note in suit, the defense to the action being that this latter note was a forgery. The genuineness of the marks upon the notes offered for this purpose might be inferred from the facts above recited, and it was not absolutely essential to show by direct proof that they were actually made by the deceased. In other words, the execution of the notes by making marks to the same could be proved by circumstantial as well as by direct evidence.
2. Where there were two or more pleas and a general verdict was rendered for the defendant without specifying upon which plea or pleas it was returned, and the verdict was received and recorded without objection from either party, the failure of the verdict to show upon which of the pleas it rested, or that it was based upon all of them, will not be cause for a new trial. Coda §3560; Rabun v. Rabun, ex’x, 61 Ga. 647; Williams v. Gunnels, 66 Ga. 521; Bank v. Folsom, 67 Ga. 624; Dalton v. Drake, ex’r, 75 Ga. 115; Jones v. Grantham, 80 Ga. 472. Judgment affirmed.